DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims filed November 16, 2021 are acknowledged. Claims 1, 3, 10, 47, 50-51, 54 and 61 are amended. Claims 2 and 52 are cancelled. Claims 1, 3-6, 9-11, 47, 50-51, 53-54, 57-61, and 64-67 are currently pending in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, 10 and 61, dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, 10, and 61 it is unclear what value of impact resistance (Claims 3 and 10) or value of impact toughness (Claim 61) is required (for example, in J/m from an impact notch test) in order to have an impact resistance ‘sufficient’ to survive the claimed number of 20J impacts without losing more than 1g of material. Examiner interprets wherein an alloy or coating which survives the claimed number of 20J impacts reads on the claimed impact resistance and impact toughness, respectively.
Regarding Claim 9, the claim recites “the coating alloy” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the claim to refer to the “iron-based coating”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9, 11, 54 and 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (cited by Applicant in IDS filed March 5, 2021, US 20160017463 A1) in view of Madok (cited by Applicant in IDS filed March 5, 2021, US 20150275341 A1).
Regarding Claims 1, 6 and 9, Zhang discloses an iron-based coating (“hardfacing weld deposit…iron-based austenitic matrix and carbides and/or borides” [0057]; “hardfacing alloy…deposited coating” [0228]), comprising: 
about 3 to about 6wt% C, about 12 to about 21wt% Cr, about 9 to about 17wt% Mn, Fe, and further, (Claim 9) a balance of Fe (“wt%: FebalC0.5-4…Mn0-10…Cr0-30” [0228]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
a matrix comprising austenite (“iron-based austenitic matrix” [0057]); and
extremely hard particles having a hardness exceeding 1000HV (see para. [0057] and [0118]). One of ordinary skill in the art would recognize that borides and carbides, such as those listed in para. [0118], would comprise a hardness exceeding 1000HV. For example, chromium carbide particles possess a hardness of approximately 1800-2000HV. 
Zhang further discloses wherein an amount of the extremely hard particles exceeds 15 volume % of the coating (“primary carbide phase fraction can be up to 50% by volume” [0117]); and
wherein the extremely hard particles comprise large extremely hard particles which have a dimension greater than 25um in any direction in an amount exceeding 5% by volume of the coating (see para. [0169]). One of ordinary skill in the art would appreciate that grain sizes up to 50um would refer to either all grain sizes or at least the average grain size, and it would be obvious to one of ordinary skill in the art that a coating comprising 50vol% carbides with an average size up to 50um would comprise at least 5vol% of carbides with a dimension of up to 50um in any direction. For example, it would be obvious that a coating with 50vol% carbides comprising an average size of 45um contain at least 5vol% carbides with a dimension of 25um or more. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Zhang discloses wherein the matrix may be austenite, but does not expressly disclose wherein the austenite amount in the matrix is present in an amount of (Claim 1) at least 90 mol%, or further, of (Claim 6) at least 95 mol%, nor wherein the magnetic permeability of the coating is less than 1.02.
Additionally Zhang does not disclose wherein an FCC-BCC transition temperature is at or below 1000K. However, one of ordinary skill in the art would appreciate the FCC-BCC transition temperature to be dependent on the chemical composition. One of ordinary skill in the art would appreciate that because the compositions disclosed by Zhang are identical to the claimed compositions, that it would be obvious that Zhang comprise the claimed FCC-BCC transition temperature.

Madok discloses a similar invention, comprising an iron-based coating containing 50vol% or less extremely hard particles (see para. [0117], [0122]-[0123] and [0135]). Madok teaches wherein the coating comprises an austenitic matrix with at least 90 mole % austenite and magnetic permeability of 1.01 or less in order to produce a coating suitable for a drill collar such that an operator can monitor the progress of the bore hole (see para. [0012]-[0014]; see para. [0149]-[0151]). One of ordinary skill in the art would appreciate that the non-magnetic alloy comprises an austenitic matrix with at least 90mol% austenite in order to produce a non-magnetic alloy and one with a low enough permeability for drill collar operations.
Madok further teaches wherein the FCC-BCC transition temperature is at or below 1000K in order to secure the claimed low magnetic permeability, and is representative of the austenitic matrix (see para. [0075] and para. [0190]-[0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an FCC-BCC transition temperature less than 1000K, and a matrix of entirely (100% mol) austenite (see Claim 1 and Claim 6) with a magnetic permeability of less than 1.01 μ, as taught by Madok, for the invention disclosed by Zhang, in order to produce a coating which is paramagnetic (i.e., a coating of austenite with low magnetic permeability of less than 1.01), such that the coating is suitable for a drill collar (see Madok para. [0150] and teaching above), and such that an operator can monitor the progress of a bore hole (see teachings above by Madok).

Regarding Claim 5, Zhang discloses wherein a total hard phase of 15 mol% or greater (see para. [0042]; see Fig. 10, (Nb,Ti)C primary carbide mole fraction is at approximately 27%; see also Table 2, sample N361 which shows 20.46mol% primary carbides – with up to 10% secondary carbides (see para. [0042], carbide total could be as large as 30.46mol%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claim 11, Zhang discloses wherein nickel and chromium equivalents of the matrix at 1300K land in an austenite zone on a Schaeffler diagram (“wt%: FebalC0.5-4…Mn0-10…Cr0-30”[0228]). The C and Cr contents overlap with that of the instant specification (see instant specification “3 to about 6 wt. % C, about 12 to about 21 wt. % Cr” [0008]). It would be obvious to one of ordinary skill in the art that the invention of Zhang comprise nickel and chromium equivalents of the matrix at 1300K which land in an austenite zone on a Schaeffler diagram because the composition and the structure of Zhang and Madok are the same as the claimed invention. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 54 and 57-60, Zhang discloses an iron-based coating (“hardfacing weld deposit…iron-based austenitic matrix and carbides and/or borides” [0057]; “hardfacing alloy…deposited coating” [0228]), comprising: 
about 3 to about 4 wt% C, about 12 to about 14 wt% Cr, about 9 to about 12wt% Mn, and at least 60% Fe (“wt%: FebalC0.5-4…Mn0-10…Cr0-30” [0228]). For example, a composition comprising 4% C, 10% Mn and 13% Cr and balance of Fe (73% Fe) reads on the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Zhang further discloses:
a matrix comprising austenite (“iron-based austenitic matrix” [0057]); and
extremely hard particles having a hardness exceeding 1000HV (see para. [0057] and para. [0118]). One of ordinary skill in the art would recognize that borides and carbides, such as those listed in para. [0118], would comprise a hardness exceeding 1000HV. For example, chromium carbide particles possess a hardness of approximately 1800-2000HV. 
Zhang further discloses wherein an amount of the extremely hard particles exceeds 15 volume % of the coating (“primary carbide phase fraction can be up to 50% by volume” [0117]); and
wherein the extremely hard particles comprise large extremely hard particles which have a dimension greater than 25um in any direction in an amount exceeding (Claim 54) 5vol%, or 10vol% (Claim 57), or further (Claim 58) 15vol% carbides, by volume of the coating (see para. [0169]). One of ordinary skill in the art would appreciate that grain sizes up to 50um would refer to either all grain sizes or at least the average grain size, and it would be obvious to one of ordinary skill in the art that a coating comprising 50vol% carbides with an average size up to 50um would comprise at least 5vol%, 10vol% or further, 15vol% carbides with a dimension of up to 50um in any direction. For example, it would be obvious that a coating with 50vol% carbides comprising an average size of 45um contain at least 5vol%, 10vol%, or further, 15vol% or more carbides with a dimension of 25um or more. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Zhang discloses wherein the matrix may be austenite, but does not expressly disclose wherein the austenite amount in the matrix is present in an amount of (Claim 54) at least 90 mol%, or (Claim 59) at least 95 mol%, or further, (Claim 60) at least 99mol%. Zhang does not disclose specifically wherein the magnetic permeability of the coating is less than 1.02 
Zhang also does not disclose (Claim 54) wherein an FCC-BCC transition temperature is at or below 1000K, wherein the FCC-BCC transition temperature corresponds to a temperature at which a BCC phase is present at greater than 0 mole%. However, one of ordinary skill in the art would appreciate the FCC-BCC transition temperature to be dependent on the chemical composition. One of ordinary skill in the art would appreciate that because the compositions disclosed by Zhang are identical to the claimed compositions, that it would be obvious that Zhang comprise the claimed FCC-BCC transition temperature.

Further, Madok discloses a similar invention, comprising an iron-based coating containing 50vol% or less extremely hard particles (see para. [0117], [0122]-[0123] and [0135]). Madok teaches wherein the coating comprises an austenitic matrix with at least 90 mole % austenite and magnetic permeability of 1.01 or less in order to produce a coating suitable for a drill collar such that an operator can monitor the progress of the bore hole (see para. [0012]-[0014]; see para. [0149]-[0151]). One of ordinary skill in the art would appreciate that the non-magnetic alloy comprises an austenitic matrix with at least 90mol% austenite in order to produce a non-magnetic alloy and one with a low enough permeability for drill collar operations.
Madok further teaches wherein the FCC-BCC transition temperature is at or below 1000K in order to secure the claimed low magnetic permeability, and is representative of the austenitic matrix (see para. [0075] and para. [0190]-[0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an FCC-BCC transition temperature less than 1000K, and a matrix of entirely (100% mol) austenite (see Claims 54 and Claim 59-60) with a magnetic permeability of less than 1.01 μ, as taught by Madok, for the invention disclosed by Zhang, in order to produce a coating which is paramagnetic (i.e., a coating of austenite with low magnetic permeability of less than 1.01), such that the coating is suitable for a drill collar (see Madok para. [0150] and teaching above), and such that an operator can monitor the progress of a bore hole (see teachings above by Madok).

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Madok, as applied to Claim 1 above, in further view of Bracci (previously cited and by Applicant in IDS filed March 5, 2021, US 20160024624).
Regarding Claim 3, Zhang discloses wherein the coating further has: an ASTM G65 abrasion loss of less than 1.5 grams (see para. [0027]).
Zhang discloses impact resistance for greater than 500 8J impacts, but is silent towards an impact resistance of more than 6,000 20J impacts.
Bracci discloses a similar invention wherein a coating comprises an impact resistance defined by withstanding more than 6,000 20J impacts without losing more than 1 g of material (see para. [0020] and [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have impact resistance of more than 6,000 20J impacts, as taught by Bracci, for the invention of Zhang in view of Madok, in order to produce a layer for a drill which was not only resistant to abrasion but also impact resistant (see teaching above by Bracci). 

Regarding Claim 4, Zhang discloses wherein the coating comprises hard phases, but is silent towards a hypereutectic hard phase with a mole fraction is greater or equal to 1%. 
Bracci discloses a similar invention wherein a hypereutectic hard phase mole fraction is greater or equal to 1% in order to balance abrasion resistance and hardness without significantly reducing impact resistance (see para. [0005]-[0006]; see para. [0156]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had a hypereutectic boride phase mole fraction of 1% or greater, as taught by Bracci, for the invention disclosed by Zhang and Madok, in order to balance abrasion resistance and hardness without significantly reducing impact resistance (see teaching above by Bracci).

Regarding Claim 10, Zhang in view of Madok wherein the coating comprises: 
the FCC-BCC transition temperature is at or below 950K (see Madok, para. [0075]); 
the matrix consisting essentially of austenite (see Madok, see [0149]; see para. [0012]; see above in the rejection of Claim 1 wherein it would be obvious to one of ordinary skill in the art to have a matrix of up to 100mol% austenite in order to remain paramagnetic); 
at least 35 volume % of the extremely hard particles (Zhang, see para. [0117]); and
at least 25 volume % of the large extremely hard particles (see para. [0169). One of ordinary skill in the art would appreciate that a grain size up to 50um would refer to either all grain sizes or the average grain size. It would be obvious to one of ordinary skill in the art that a coating with 50vol% carbides comprising an average of up to 50um would comprise at least 25vol% of carbides with a dimension of up to 50um in any direction. For example, it would be obvious that a coating with 50vol% carbides comprising an average size of 45um contain at least 25vol% large extremely hard particles (carbides with a dimension of 25um or more). 
Zhang in view of Madok further disclose wherein the alloy is configured to form a coating comprising: a relative magnetic permeability of 1.01 or less (Madok, see para. [0014] and para. [0150]; see also rejection of Claim 1 above); and
an ASTM G65 abrasion loss of less than 0.30 grams (Zhang, see para. [0027] and para. [0172]).
Regarding the above limitations, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Zhang discloses impact resistance for greater than 500 8J impacts, but is silent towards an impact resistance of more than 6,000 20J impacts without losing more than 1 g of material.
Zhang is also silent towards a hypereutectic hard phase mole fraction greater or equal to 1 mole %.

Bracci discloses a similar invention wherein a coating comprises an impact resistance defined by withstanding more than 10,000 20J impacts without losing more than 1 g of material in order to produce an impact resistant hardfacing layer (see para. [0020] and [0025]). 
Bracci further teaches a hypereutectic hard phase mole fraction is greater or equal to 1% in order to balance abrasion resistance and hardness without significantly reducing impact resistance (see para. [0005]-[0006]; see para. [0156]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have impact resistance of more than 6,000 20J impacts, and to have had a hypereutectic boride phase mole fraction of 1% or greater, as taught by Bracci, for the invention disclosed by Zhang and Madok. One would be motivated to have these features in order to produce a layer for a drill which was balanced to be abrasion resistant with a high hardness, while still maintaining and balance sufficient impact resistance (see teaching above by Bracci).

Claims 47, 50-51, 53, 61 and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (cited by Applicant in IDS filed March 5, 2021, US 20160017463 A1) in view of Madok (cited by Applicant in IDS filed March 5, 2021, US 20150275341 A1) and Bracci (previously cited and by Applicant in IDS filed March 5, 2021, US 20160024624). 
	Regarding Claims 47 and 50-51, Zhang discloses a wear resistant, austenitic alloy (“hardfacing weld deposit…iron-based austenitic matrix and carbides and/or borides” [0057]) comprising: 
Fe: at least 60% by weight; C: about 3 to about 4% by weight; Cr: about 12 to about 14% by weight; and Mn: about 9 to about 12 % by weight (“wt%: FebalC0.5-4…Mn0-10…Cr0-30” [0228]). For example, a composition comprising 4% C, 10% Mn and 13% Cr and balance of Fe (73% Fe) reads on the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Zhang discloses:
a matrix comprising austenite (“iron-based austenitic matrix” [0057]); and
extremely hard particles having a hardness exceeding 1000HV (see para. [0057] and [0118]). One of ordinary skill in the art would recognize that borides and carbides, such as those listed in para. [0118], would comprise a hardness exceeding 1000HV. For example, chromium carbide particles possess a hardness of approximately 1800-2000HV. 
Zhang further discloses wherein the extremely hard particles comprise large extremely hard particles which have a dimension greater than 25um in any direction in an amount exceeding 5% by volume of the coating (see para. [0169]). One of ordinary skill in the art would appreciate that grain sizes up to 50um would refer to either all grain sizes or at least the average grain size, and it would be obvious to one of ordinary skill in the art that a coating comprising 50vol% carbides (see para. [0117]) with an average size up to 50um would comprise at least 5vol% of carbides with a dimension of up to 50um in any direction. For example, it would be obvious that a coating with 50vol% carbides comprising an average size of 45um contain at least 5vol% carbides with a dimension of 25um or more. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Zhang does not disclose wherein an FCC-BCC transition temperature is at or below 1000K. However, one of ordinary skill in the art would appreciate the FCC-BCC transition temperature to be dependent on the chemical composition. One of ordinary skill in the art would appreciate that because the compositions disclosed by Zhang are identical to the claimed compositions, that it would be obvious that Zhang comprise the claimed FCC-BCC transition temperature.

Zhang discloses wherein the matrix may be austenite, but does not disclose wherein the magnetic permeability of the coating is less than 1.02μ.
Madok discloses a similar invention, comprising an iron-based coating containing 50vol% or less extremely hard particles (see para. [0117], [0122]-[0123] and [0135]). Madok teaches wherein the coating comprises an austenitic matrix with at least 90 mole % austenite and magnetic permeability of 1.01 or less in order to produce a coating suitable for a drill collar such that an operator can monitor the progress of the bore hole (see para. [0012]-[0014]; see para. [0149]-[0151]). One of ordinary skill in the art would appreciate that the non-magnetic alloy comprises an austenitic matrix with at least 90mol% austenite in order to produce a non-magnetic alloy and one with a low enough permeability for drill collar operations.
Madok further teaches wherein the FCC-BCC transition temperature is at or below 1000K in order to secure the claimed low magnetic permeability, and is representative of the austenitic matrix (see para. [0075] and para. [0190]-[0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an FCC-BCC transition temperature less than 1000K, and a matrix of entirely (100% mol) austenite with a magnetic permeability of less than 1.01μ, as taught by Madok, for the invention disclosed by Zhang, in order to produce a coating which is paramagnetic (i.e., a coating of austenite with low magnetic permeability of less than 1.01), such that the coating is suitable for a drill collar (see Madok para. [0150] and teaching above), and such that an operator can monitor the progress of a bore hole (see teachings above by Madok).

Zhang does not disclose wherein the coating comprises a hypereutectic hard phase at 1300K wherein that specific hard phase mole fraction is greater or equal to (Claim 47) 1 mole %, or (Claim 50) 1.5mol%, or further (Claim 51) 2mol%. 
Bracci discloses a similar invention wherein a hypereutectic hard phase mole fraction is greater or equal to 1% in order to balance abrasion resistance and hardness without significantly reducing impact resistance (see para. [0005]-[0006]; see para. [0156]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had a hypereutectic boride phase mole fraction of greater than or equal to (Claim 47) 1 mole %, or greater than or equal to (Claim 50) 1.5mol%, or further (Claim 51) greater than or equal to 2mol%, as taught by Bracci, for the invention disclosed by Zhang and Madok, in order to balance abrasion resistance and hardness without significantly reducing impact resistance (see teaching above by Bracci).

Zhang, Madok and Bracci disclose (Claim 47) wherein nickel and chromium equivalents of the matrix at 1300K land in an austenite zone on a Schaeffler diagram (“wt%: FebalC0.5-4…Mn0-10…Cr0-30” [0228]). The C and Cr contents overlap with that of the instant specification (see instant specification “3 to about 6 wt. % C, about 12 to about 21 wt. % Cr” [0008]). It would be obvious to one of ordinary skill in the art that the invention of Zhang, Madok and Bracci comprise the claimed nickel and chromium equivalents of the matrix at 1300K which land in an austenite zone on a Schaeffler diagram because the composition and the structure of Zhang, Madok and Bracci are the same as the claimed invention. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01

Regarding Claim 53, Zhang discloses wherein a total hard phase of 15 mol% or greater (see para. [0042]; see Fig. 10, (Nb,Ti)C primary carbide mole fraction is at approximately 27%; see also Table 2, sample N361 which shows 20.46mol% primary carbides – with up to 10% secondary carbides (see para. [0042], carbide total could be as large as 30.46mol%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.


Regarding Claims 61 ad 64-67, Zhang discloses a wear resistant, austenitic alloy (“hardfacing weld deposit…iron-based austenitic matrix and carbides and/or borides” [0057]) comprising: 
Fe: at least 60% by weight; C: about 3 to about 4% by weight; Cr: about 12 to about 14% by weight; and Mn: about 9 to about 12 % by weight (“wt%: FebalC0.5-4…Mn0-10…Cr0-30” [0228]). For example, a composition comprising 4% C, 10% Mn and 13% Cr and balance of Fe (73% Fe) reads on the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Zhang discloses:
a matrix comprising austenite (“iron-based austenitic matrix” [0057]); and
extremely hard particles having a hardness exceeding 1000HV (see para. [0057] and [0118]). One of ordinary skill in the art would recognize that borides and carbides, such as those listed in para. [0118], would comprise a hardness exceeding 1000HV. For example, chromium carbide particles possess a hardness of approximately 1800-2000HV. 
Zhang further discloses wherein the extremely hard particles comprise large extremely hard particles which have a dimension greater than 25um in any direction in an amount exceeding 5% by volume of the coating (see para. [0169]). One of ordinary skill in the art would appreciate that grain sizes up to 50um would refer to either all grain sizes or at least the average grain size, and it would be obvious to one of ordinary skill in the art that a coating comprising 50vol% carbides (see para. [0117]) with an average size up to 50um would comprise at least 5vol% of carbides with a dimension of up to 50um in any direction. For example, it would be obvious that a coating with 50vol% carbides comprising an average size of 45um contain at least 5vol% carbides with a dimension of 25um or more. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Zhang does not disclose wherein an FCC-BCC transition temperature is at or below 1000K. However, one of ordinary skill in the art would appreciate the FCC-BCC transition temperature to be dependent on the chemical composition. One of ordinary skill in the art would appreciate that because the compositions disclosed by Zhang are identical to the claimed compositions, that it would be obvious that Zhang comprise the claimed FCC-BCC transition temperature.

Zhang discloses wherein the matrix may be austenite, but does not disclose wherein the magnetic permeability of the coating is less than 1.02μ.
Madok discloses a similar invention, comprising an iron-based coating containing 50vol% or less extremely hard particles (see para. [0117], [0122]-[0123] and [0135]). Madok teaches wherein the coating comprises an austenitic matrix with at least 90 mole % austenite and magnetic permeability of 1.01 or less in order to produce a coating suitable for a drill collar such that an operator can monitor the progress of the bore hole (see para. [0012]-[0014]; see para. [0149]-[0151]). One of ordinary skill in the art would appreciate that the non-magnetic alloy comprises an austenitic matrix with at least 90mol% austenite in order to produce a non-magnetic alloy and one with a low enough permeability for drill collar operations.
Madok further teaches wherein the FCC-BCC transition temperature is at or below 1000K in order to secure the claimed low magnetic permeability, and is representative of the austenitic matrix (see para. [0075] and para. [0190]-[0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had an FCC-BCC transition temperature less than 1000K, and a matrix of entirely (100% mol) austenite with a magnetic permeability of less than 1.01μ, as taught by Madok, for the invention disclosed by Zhang, in order to produce a coating which is paramagnetic (i.e., a coating of austenite with low magnetic permeability of less than 1.01), such that the coating is suitable for a drill collar (see Madok para. [0150] and teaching above), and such that an operator can monitor the progress of a bore hole (see teachings above by Madok).

Zhang discloses an ASTM G65A abrasion loss of less than (Claim 61) 1.5 grams, further (Claim 66) less than 1.25 grams, and further, (Claim 67) less than 1.1 grams (Zhang, see para. [0027] and para. [0172]).
Regarding the above limitations, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Zhang discloses an impact toughness defined by surviving greater than 500 8J impacts without failure, but is silent towards surviving (Claim 61) more than 6,000 20J impacts without failure, further (Claim 64) more than 7,000 20J impacts without failure, or further (Claim 65) more than 8,000 20J impacts without failure.
Bracci discloses a similar invention wherein a coating comprises an impact resistance defined by withstanding more than 10,000 20J impacts without losing more than 1g of material (see para. [0020] and [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have impact resistance defined by surviving (Claim 61) more than 6,000 20J impacts, further (Claim 64) more than 7,000 20J impacts, and further (Claim 65) more than 8,000 20J impacts without failure and without losing more than 1g of material, as taught by Bracci, for the invention of Zhang in view of Madok, in order to produce a layer for a drill which was not only resistant to abrasion but also impact resistant (see teaching above by Bracci). 

Response to Arguments
Applicant’s arguments and amendments to the claims, filed April 28, 2022, with respect to the limitations ‘impact resistance/toughness sufficient to survive more than 6,000/10,000 20J impacts’ rejected under 35 U.S.C. 112(b), have been fully considered, but respectively are not found persuasive. The current phrasing, particularly the use of the language ‘sufficient’, renders the claim indefinite. For example, the alloy may simply ‘survive more than 10,000 20J impacts’, may have an impact resistance/toughness value designated by testing known to those of ordinary skill in the art (i.e., a value in J/m, results from a Charpy impact test, etc.), or may have an impact/toughness resistance specifically defined by the survival of 10,000 20J impacts. However, without further language, it is unclear what impact resistance/toughness values (e.g., J/m) are required ‘to be sufficient’ to survive 10,000 20J impacts.
Applicant’s arguments, filed April 28, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Cheney in view of Madok, Moore and Kutsova, have been fully considered and are persuasive in view of Applicant’s response directed to the combination of Cheney and Madok.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments directed towards Cheney and combination with Cheney are deemed moot.

Applicant’s arguments, filed April 28, 2022, with respect to Claims 1, 47, 54 and 61, and dependent claims thereof, rejected under 35 U.S.C. 103 over Cheney in view of Madok, and further in view of Bracci (Claims 47 and 61), have been fully considered are fully considered, but respectively not found persuasive.

Applicant argues that one of ordinary skill in the art would have no reason to combine Zhang with Madok and Bracci. 
This argument is not found persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Madok teaches the benefits of a fully austenitic matrix and the claimed FCC-BCC temperature in order to produce low magnetic permeability for use in drill components and operations, while Bracci teaches the benefits of the impact resistance and hypereutectic borides in order to balance abrasion resistance and hardness, without reducing impact resistance (see above rejections)..

Applicant argues that Zhang avoids a BCC-FCC transition temperature equal to or below 900-950K, and is not combinable therefore with Madok.
 	This argument is not found persuasive.
	The composition of Zhang is the same as claimed. It would be obvious that the alloy of Zhang comprise the claimed BCC-FCC transition temperature because the chemistry of the matrix of Zhang is the same as claimed. 
The avoidance of the BCC-FCC transition temperature to which Applicant refers to, is directed to reheating after the final welded product. Specifically, this reheating is in regards to reheating the final product of Zhang as a testing parameter for the stability of the carbides of Zhang (see para. [0070]; see also wherein the language recites “when reheating’ such that reheating is not a required process). The reheating of the weld is not a required processing step in the making of the final welded product of Zhang (see Claim 12 of Zhang).
While Zhang discloses wherein the BCC-FCC transition temperature is outside a reheating temperature (para. [0087]), Zhang also discloses wherein adjusting welding parameters is a simple solution to avoiding the BCC-FCC transition temperature (see para. [0223]). Further, it would be obvious to one of ordinary skill in the art to reheat simply below the transition temperature, and the process of Zhang to does not require reheating (see above). 
Additionally, Zhang discloses high resistance to cracking when heated to 300F and 500F (well below 900K) (see Zhang, para. [0010]; para. [0043]; para. [0173]), and carbide stability in an austenite matrix within the temperature range of room temperature to the solidification temperature of the matrix (para. [0011]). Therefore, it would also be obvious that the working temperatures and reheating temperatures after welding of the final product of Zhang be within a temperature range which avoids the transition temperature from BCC-FCC. One of ordinary skill in the art would appreciate that Zhang does not provide criticality to the post-production reheating temperatures described in para. [0059], and one of ordinary skill in the art would appreciate reheating at lower temperatures as suggested by other portions of the disclosure of Zhang. 

Applicant argues that Zhang prefers ferrite over austenite.
This argument is not found persuasive.
Zhang expressly discloses wherein the matrix is austenite (see para. [0057]; see para. [0073]-[0074]; [0122]).

Applicant argues that Madok teaches carbide sizes outside the claimed range.
This argument is not found persuasive.
Madok is not applied to teach carbide sizes. Madok is applied to teach a fully austenitic matrix. Zhang discloses the claimed particle size. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (previously cited, US 3663214 A): discloses an overlapping composition with a predominantly austenitic matrix (see Abstract).
Jin (US 20180258515 A1): discloses an overlapping composition with matrix comprising 98vol% austenite (see para. [0018]-[0020]; para. [0033]), and further comprising up to 20% volume fraction of carbides (see para. [0028]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735